DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-4 is indefinite because it unclear if a pair of beads considered as a whole have annular bead cores and a bead filler (as literally interpreted) or if a pair of beads wherein each bead has an annular bead core and a bead filler extending to an outer side in a tire-radial direction of the respective bead core (as apparently intended).  The remaining claims are rejected because they are dependent claims of rejected claim 1 applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’236 (JP 2009-227236) in view of at least one of Nakajima et al. (US 2020/0247193) and Miklic et al. (US 2016/0303921).
Regarding claim 1, FIG. 2 of JP’236 teaches a tire comprising a pair of beads wherein each bead has a bead core 5 and a bead filler 8; a carcass ply 6; protective rubber 16i (first pad); protective rubber 16o (second pad); and a clinch 10 (rim strip rubber). 
JP’236 is silent to an electronic device.  However, Nakajima et al. embeds an electronic component in a tire to monitor tire data thereby improving safety and maintainability [0002] and places the electronic component between a bead reinforcing layer 23 and a clinch 24 (rim strip rubber), abstract, FIG. 2B-2E, FIG. 3 .  Alternatively, Miklic et al. incorporates an electronic device in a tire for transmitting tire data [0002] and embeds the electronic device between a reinforcement filler and an abrasion rubber (rim strip rubber), FIG.1-FIG 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’236 with an electronic device between the protective rubber 16o (second pad) and the clinch 10 (rim strip rubber) since Nakajima et al. includes an electronic component in a tire for monitoring tire data and places the electronic device between a bead reinforcing layer and clinch (rim strip rubber); alternatively, Miklic et al. incorporates an electronic device in a tire for transmitting tire data and embeds the electronic device between a reinforcement filler and an abrasion rubber (rm strip rubber).  The bead reinforcing layer of Nakajima et al. is directly adjacent to the clinch; alternatively, the reinforcement filler of Miklic et al. is directly adjacent to the abrasion rubber of Miklic et al.; accordingly, one of ordinary skill in the art would provide an electronic device between the protective rubber 16o and clinch since the protective rubber 16o is directly adjacent to the clinch. 
Regarding claim 2, see FIG. 2 of JP’236.
Regarding claims 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose an electronic component in the tire of JP’236 at a position distanced at least 5 mm from the folding end of the carcass ply (claim 3) and disposed from the tire-radial direction outside end of the rim strip rubber until 20 mm to an inner side in the tire-radial direction (claim 4) since 
JP’236 teaches a tire size: 11.00R20, HN = 0.15H-0.35H (page 3 of the machine translation), HC = 0.2-0.4H (page 6 of the machine translation), and the height HC of the clinch 10 is larger than the height Hn of the ply turn-up portion (page 7 of the machine translation), and 
Nakajima et al. teaches a suitable location for the electronic device is at the vicinity of a radially outermost portion of the clinch (FIG. 2B); alternatively, Miklic et al. teaches a suitable location for the electronic device is at the vicinity of a radially outermost portion of the clinch (FIG. 3). 
Regarding claims 5-8, see FIG. 2 and reference character 3G of JP’236.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’236 with an electronic component covered by a coating rubber sheet since Nakajima et al. teaches the electronic component may be coated with a rubber material [0052]; alternatively, Miklic teaches the electronic device may be embedded in rubber [0030].  
Regarding claim 10, the claimed modulus relationship between the second pad and rim strip rubber in the tire of JP’236 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’236 teaches the clinch (rim strip rubber) has a complex elastic modulus E*3 in the range of 8 to 15 MPa (page 5 of the machine translation), the protective rubber 16o (second pad) has a complex elastic modulus in the range of 5 to 13 MPa and is least smaller than the complex elastic modulus E*3 of the clinch (page 7 of the machine translation). 
Regarding claim 12, JP’236 teaches a bead reinforcing layer 9 is composed of steel reinforcing cords (steel chafer). See page 5 of the machine translation and FIG. 2 of JP’236.
Regarding claims 13-14, see FIG. 2 of JP’236.
Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’236 with an electronic device embedded so that a longitudinal direction thereof becomes a direction of a tangential line relative to a circumferential direction of the tire since JP’236 teaches 11.00R20 which contains a radial carcass and Nakajima et al. teaches arranging the electronic component to extend in an orthogonal direction to the cord of a carcass [0074].  The circumferential direction of the tire is orthogonal to the cords of a radial carcass.  
Regarding claim 16, the claimed electronic component including an RFID chip and an antenna in the tire of JP’236 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of [0108] of Nakajima et al.; alternatively, FIG. 2 of Miklic, and official notice is taken an RFID having an antenna extending linearly wherein a central axis of the antenna overlaps the RFID chip is well-known/conventional.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP’236 (JP 2009-227236) in view of at least one of Nakajima et al. (US 2020/0247193) and Miklic et al. (US 2016/0303921), as applied to claim 9, and further in view of Adamson (US 2008/0289736).
Regarding claim 11, JP’236 is silent to the claimed modulus relationship; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’236 with an electronic device covered by a coating rubber sheet having a modulus of 0.7 to 1.1 times that of the second pad since Adamson teaches a tire including an electronic device that is coated with a coating rubber; the extension modulus of the coating rubber is similar to the extension modulus of tire rubbers adjacent to the coating rubber; that is, the difference between the moduli of the coating rubber and adjacent tire rubbers is less than 10% for mechanical endurance [0027], [0030]-[0032]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/22/2022